Title: To James Madison from William Willis, 15 September 1802 (Abstract)
From: Willis, William
To: Madison, James


15 September 1802, Barcelona. Encloses copies of letters “giving information of the affairs of Tripoli, with the objects the Triplins Seem to have in view.” Commodore Morris in the schooner Enterprize passed within sight of Barcelona on 12 Sept., “and I Extremely regret his not Calling, because but three or four days before, there was a Tripoline Cruiser of About thirty Tons on this Coast.” Has been investigating reports that some counterfeit American ship’s papers were made in Barcelona. “Although some Circumstances have furnished strong presumptions, I have not yet been Able to obtain any positive proof of it.… I Gave orders to my Vice-Consul Mr. Stirling to investigate it … in my Absence,… but on Demanding of Mr. Stirling whether he had obeyed my orders, I found he had not, and he has given me no very Satisfactory reasons, why he did not.… The most Certain information I have, of the Existence of false Papers, is, through Mr. Adams, whose affidavit I enclose you, and Also the information of Mr. Kirkpatrick, who, I think did not act properly in Shewing my official Letter to the Capn.,… and in Neglecting taking his Oath upon the Subject, and not taking the name of the Person he Receiv’d these Papers from. Capn. Lee Seems very Angry at my enquiry, and insinuates to Mr. Kirkpatrick quite a different name from those he told Mr. Adams,… as Mr. Adams could never have mistaken the Name of Samadet & Cushing for Lewis, and a Mercantile house no way Ressembles a master of a Ship.… But Capn. Lee Seems in his Anger to have insinuated the name of Lewis, in order to bring Suspicion on me if possible, because no doubt he had understood I had a Share in the Ship Lewis Commands, which I have. This Ship was fitted out in my Absence and Sailed from this Port while I was in france.… I Shall Continue my investigation and give you the result of it in a few days, as well as a Copy of all the Documents I have Relating to the Subject.… The fitting out of the Ship Pomona originated with Mr. Benjamin B. Mumford of Rhode island, Mr. Wm. Baker of Boston, and Capn. Thomas Lewis, and it was with much Persuasion that I took a Small Share of 4/40th. part.… [I] have Since found to my Cost that it was little better than a Swindling trick, of the two first, for having Confided the fitting out of the Ship to them in my Absence to france, and particularly to Mr. Mumford, they hurried away the Ship and brought my house into the Advance of Abt. fifteen thousand Drs. which I have not Since been Able to get, and Almost despair of ever getting it. How many other tricks of vilany were played by Mr. Mumford, I know not, but know him very Capable of them, for he has Even Seduced one of the Clerks of my house to falsify my books.”
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC 4 pp.; in a clerk’s hand, signed by Willis. Docketed by Wagner as received 25 Nov. Brief extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:275. For enclosures, see nn. Also filed with the RC are copies of other letters concerning the counterfeit ship’s papers, including Willis to William Kirkpatrick, 17 Aug. 1802 (1 p.), which stated that Capt. George G. Lee in the brig Joseph was bound for Málaga and related the information provided by John Adams, “in order that you may do what you think proper”; George Lee to Willis, 1 Sept. 1802 (2 pp.), denying that he received the false papers from Samadet & Cushing, protesting that the papers were not the business of U.S. consular agents, and expressing surprise that Willis was questioning a matter which “if properly investigated, would Redound so little to your honour”; and Willis to Kirkpatrick, 15 Sept. 1802 (2 pp.), protesting his showing the letter to Lee and not getting a sworn statement from him.



   
   The enclosed correspondence (3 pp.), dated by Willis at Barcelona, 15 Sept. 1802, and certified as a true copy, was another copy of the correspondence relating to Andrew Morris’s capture that Stephen Cathalan had sent JM (see Cathalan to JM, 6 Sept. 1802, n. 1). Extracts of the copy sent by Willis are printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:259.



   
   In his affidavit to Willis, 16 Aug. 1802 (1 p.), John Adams, an American citizen in Barcelona, testified that about 26 July on board the brig Joseph, George G. Lee showed him what seemed to be exact reproductions of blank American ship’s papers and that he thought Lee said he got them from Samadet & Cushing of Marseilles, who had told Lee they were made at Barcelona.



   
   Kirkpatrick’s letter to Willis, 1 Sept. 1802 (2 pp.; docketed by Wagner as received in Willis’s 15 Sept. dispatch) reported that Lee had shown him a set of counterfeit American ship’s papers and told him he was carrying them to Boston to show some friends; when Kirkpatrick subsequently showed him Willis’s 17 Aug. letter, Lee “very Candidly Confessed that Samadet & Cushing did not give them to him, but that an American Capn., I think of the Name of Lewis, had done it,… that he was informed they had been made at your place, [and] that he was now determined to forward the Papers to the Secretary of State on his Arrival at Boston” (extract printed ibid., 2:263).



   
   A full transcription of this document has been added to the digital edition.

